          Case 1:21-cv-10998-IT Document 1 Filed 06/15/21 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
MICHAEL BENETTI,                    )
     Plaintiff                      )
                                    )                  Civil Action No. 1:21-cv-10998
v.                                  )
                                    )
NATIONAL GRID USA SERVICE           )
COMPANY, INC. and GLENN HARPER, )                      COMPLAINT
      Defendants                    )
____________________________________)

                                            PARTIES

1.    The Plaintiff, Michael Benetti, is a natural person with a last and usual residence at 16

      Brookstone Road, Lakeville, Plymouth County, Commonwealth of Massachusetts.

2.    The Defendant, National Grid USA Service Company, Inc., (“National Grid”) is a domestic

      corporation with a principal place of business at 40 Sylvan Road, Waltham, Middlesex

      County, Commonwealth of Massachusetts that owns and operates utility services in

      Massachusetts and around the country, and employs more than 50 people.

3.    The Defendant, Glenn Harper, is a current or former manager and agent of National Grid

      with a last and usual address of 19 Broad Street, Rehoboth, Bristol County, Commonwealth

      of Massachusetts.

                                JURISDICTION AND VENUE

4.    Federal question jurisdiction is invoked in this matter under 29 U.S.C. § 2601 et seq. (the

      Family Medical Leave Act or “FMLA”).

5.    This Court may exercise pendant jurisdiction over the plaintiff’s state law claims.

6.    Venue is proper pursuant to 28 U.S.C. § 1391(b), as the events giving rise to all claims

      occurred in the District of Massachusetts.



                                                   1
          Case 1:21-cv-10998-IT Document 1 Filed 06/15/21 Page 2 of 7



                                              FACTS

7.    Mr. Benetti was hired by National Grid in May of 2004. He possessed a sterling work

      reputation and performance record until approximately 2015 and often worked as a crew

      chief throughout the years.

8.    In September of 2015, Mr. Benetti filed a worker’s compensation claim for work-related

      stress and missed several weeks of work.

9.    Mr. Benetti returned to work at National Grid on or about January 23, 2016.

10.   After Mr. Benetti returned to work, General Foreman Glenn Harper forced Mr. Benetti to

      sign forms under duress indicating that his injuries in the fall of 2015 were not work related.

      He also issued written discipline to Mr. Benetti for allegedly leaving work without

      notification.

11.   Mr. Harper continuously singled out Mr. Benetti for harassment between 2016 and 2019.

      During this time period, Mr. Harper (1) removed Mr. Benetti from his regular work crew, (2)

      assigned Mr. Benetti to job sites two hours from his base, (3) placed Mr. Benetti under

      another foreman for “monitoring” and caused other supervisors to harass Mr. Benetti, and

      (4) hid Mr. Benetti’s tools and equipment from him on the job.

12.   Mr. Harper’s acts of harassment and retaliation caused Mr. Benetti to submit several union

      grievances and take several medical leaves of absence between 2016 and 2019 for

      management of anxiety and depression. A vicious cycle thus developed whereby Mr. Benetti

      was harassed, required to take time off from work for mental health purposes, and then

      subjected to additional harassment, retaliation and abuse upon his return to work.

13.   Upon receiving notice of Mr. Benetti’s request for a medical leave of absence in December

      of 2018, Mr. Harper placed Mr. Benetti in the “Pay for Time Worked” Program (the

      “Program”) set forth within the National Grid-Local 326/486 IBEW collective bargaining


                                                 2
          Case 1:21-cv-10998-IT Document 1 Filed 06/15/21 Page 3 of 7



      agreement. The Program effectively freezes the ability of employees with “unsatisfactory

      attendance records” from utilizing any paid sick time that they have accrued with the

      company. However, the collective bargaining agreement explicitly recognizes that absences

      protected under state and federal law shall not be considered grounds for discussion with an

      employee over poor attendance, let alone invocation of the Program. See Exhibit “A” (Pay

      for Time Worked Program Language, p. 43, Section 2).

14.   Mr. Benetti’s leave of absence in December and January of 2019 was admittedly not a

      “protected absence” under the Program, as Mr. Benetti had exhausted all medical leave/sick

      time afforded him under law prior to the start of this leave period.

15.   Mr. Benetti returned to work in January of 2019.

16.   In March of 2019 Mr. Benetti was involuntarily taken out of work and suspended without

      pay under the Program by Mr. Harper, due to rumors that Mr. Benetti was “stressed.”

17.   Mr. Benetti was cleared to return to work after meeting with National Grid’s own mental

      health counselor on March 30, 2019; however, National Grid did not accept the counselor’s

      initial recommendation and directed him to meet with the counselor again on April 1, 2019.

18.   National Grid’s counselor wrote a lengthy letter to National Grid on April 1, 2019, once

      again clearing Mr. Benetti to return to work.

19.   In total, Mr. Benetti was unjustly suspended without pay by Mr. Harper for a total of 13 days

      in March and April of 2019, depriving him of approximately $5,735.60 in wages.

20.   Mr. Benetti subsequently grieved his suspension from March and April of 2019 and this

      grievance was resolved to the parties’ mutual satisfaction.

21.   On June 24, 2019, Mr. Benetti was approved for nine weeks of medical leave under the

      federal Family Medical Leave Act (“FMLA”) in order to deal with back and intestinal




                                                 3
           Case 1:21-cv-10998-IT Document 1 Filed 06/15/21 Page 4 of 7



       injuries. As of this date, Mr. Benetti had accumulated approximately 212 hours of earned

       sick time.

22.    Mr. Benetti has undergone several surgeries since June 24, 2019 and has been unable to

       return to work since this time.

23.    Despite the fact that Mr. Benetti’s period of FMLA between June 24 and August 28 of 2019

       constituted a “protected absence” under the Program, the defendants refused to allow Mr.

       Benetti to utilize his earned sick time for this period, unlawfully depriving him access to

       income of approximately $11,691.80.


                                 COUNT I
      vs. NATIONAL GRID USA SERICE COMPANY, INC. and GLENN HARPER:

  DISCRIMINATION AGAINST/RETALIATION FOR THE EXERCISE OF RIGHTS
        AFFORDED UNDER THE FAMILY AND MEDICAL LEAVE ACT
                       [29 U.S.C. § 2601 et seq. ]
24.    The plaintiff restates the allegations contained in paragraphs 1 – 23 above and incorporates

       them by reference herein.

25.    The defendants are “employers” under the FMLA, 29 U.S.C. § 2611(4), and subject to its

       provisions.

26.    As of June 24, 2019, the plaintiff had suffered back and intestinal injuries requiring surgery

       and rehabilitation, constituting a serious health condition pursuant to 29 U.S.C. § 2611(11).

27.    As of June 24, 2019, the plaintiff was FMLA-eligible for up to nine weeks of protected leave,

       which he properly requested permission to utilize.

28.    The defendants discriminated and retaliated against the plaintiff because of his exercise of

       rights under the FMLA, by counting the plaintiff’s FMLA leave as part of a pattern of poor

       attendance under the “Pay for Time Worked Program,” and depriving the plaintiff of the




                                                  4
           Case 1:21-cv-10998-IT Document 1 Filed 06/15/21 Page 5 of 7



       ability to receive any earned sick pay during his FMLA leave, in violation of 29 U.S.C. §§

       2614 and 2615, and 29 C.F.R. 825.220(c).

29.    The defendants’ conduct, as more particularly set forth above, was willful and knowing.

30.    The defendants’ conduct, as more particularly set forth above, was intended to and did cause

       harm to the plaintiff, including loss of income.


                                 COUNT II
      vs. NATIONAL GRID USA SERICE COMPANY, INC. and GLENN HARPER:

             INTERFERENCE WITH USE OF FAMILY MEDICAL LEAVE
                          [29 U.S.C. § 2601 et seq. ]

31.    The plaintiff restates the allegations contained in paragraphs 1 – 30 above and incorporates

       them by reference herein.

32.    The defendants are “employers” under the FMLA, 29 U.S.C. § 2611(4), and subject to its

       provisions.

33.    As of June 24, 2019, the plaintiff had suffered back and intestinal injuries requiring surgery

       and rehabilitation, constituting a serious health condition pursuant to 29 U.S.C. § 2611(11).

34.    As of June 24, 2019, the plaintiff was FMLA-eligible for up to nine weeks of protected leave,

       which he properly requested permission to utilize.

35.    The defendants had a duty to refrain from interfering with, restraining and/or denying the

       plaintiff’s exercise or anticipated exercise of rights under 29 U.S.C. § 2601 et seq.

36.    The defendants interfered with the plaintiff’s exercise of rights under the FMLA by counting

       his FMLA leave as part of a pattern of poor attendance under the “Pay for Time Worked

       Program,” and depriving the plaintiff of the ability to receive any earned sick pay during his

       FMLA leave, in violation of 29 U.S.C. §§ 2614 and 2615, and 29 C.F.R. 825.220(c).

37.    The defendants’ conduct, as more particularly set forth above, was willful and knowing.



                                                   5
              Case 1:21-cv-10998-IT Document 1 Filed 06/15/21 Page 6 of 7



38.      The defendants’ conduct, as more particularly set forth above, was intended to and did cause

         harm to the plaintiff, including loss of income and emotional distress.

39.      The defendants are liable to the plaintiff for violating his rights under the FMLA, 29 U.S.C. §

         2615.


                                            COUNT III
                                       vs. GLENN HARPER:

                 INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

40.      The plaintiff restates the allegations contained in paragraphs 1 – 39 above and incorporates

         them by reference herein.

41.      The defendant, Glenn Harper, intended to cause or should have known that his conduct

         would cause the plaintiff emotional distress.

42.      The defendant Glenn Harper’s conduct was extreme and outrageous.

43.      The defendant Glenn Harper’s conduct caused the plaintiff severe emotional distress.


                                     REQUEST FOR RELIEF

        WHEREFORE, the plaintiff respectfully requests that this Court enter a final judgment in

favor of the plaintiff against the defendants on Counts I - III of the Complaint and award the

plaintiff:

        (1)      Compensatory damages including lost wages and emotional distress;

        (2)      Liquidated damages in an amount equal to those lost wages awarded under Counts I
                 and II;

        (3)      Pre- and post-judgment interest;

        (4)      Costs and reasonable attorney’s fees, and;

        (5)      Such other relief as this Court deems fair and equitable.

         THE PLAINTIFF DEMANDS A JURY TRIAL ON ALL TRIABLE ISSUES.


                                                    6
           Case 1:21-cv-10998-IT Document 1 Filed 06/15/21 Page 7 of 7




                                            RESPECTFULLY SUBMITTED,
                                            MICHAEL BENETTI
                                            By His Attorney,

                                            /s/ Ryan P. Avery
                                            ____________________________
                                            Ryan P. Avery, Esq., BBO#679233
                                            MIRAGEAS & AVERY
                                            300 East Main Street, Suite 201
                                            Milford, MA 01757
                                            Tel:   (508) 381-0499
                                            Fax: (508) 381-0520
                                            ravery@mirageas.com

June 15, 2021




                                        7
